DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Regarding claim 1, the phrase "comb-teeth-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "- like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
	Further regarding claim 1, it is not clear what the meaning of the word “in” is, in the limitation “an urging member configured to be disposed in the lid member”.  To the best degree the Examiner understands the claimed subject matter, the urging member is disposed underneath the lid.  
	Further regarding claim 1, it is not clear what the meaning of the term “configured to be” is in the limitation “an urging member configured to be disposed in the lid member”.  The term renders the claim indefinite, as it is not clear if the urging member definitely is disposed in the lid member, or if it is only so configured to be.  

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2009-248793 (Nemoto).
Regarding claim 1, Nemoto teaches a storage device comprising: 
a case member (14) configured to have an article storage portion that is opened upward (16); 
a lid member (18) configured to change, in a leading-back direction and an up-down direction, between a closed position (Figure 2) at which the lid member closes an opening of the article storage portion so as to orient a first end portion toward a leading side and orient a second end portion toward a back side opposing the leading side, an opened position (Figure 4) at which the lid member is disposed backward of the article storage portion on the back side so as to orient the first end portion upward and orient the second end portion downward, and a half-opened position (Figure 3) between the opened position and the closed position; 
a fin member (38) configured to have a comb-teeth-like portion in which a plurality of projecting tooth portions (36) are aligned along a width direction that intersects the leading-back direction and the up-down direction so as to be spaced from each other, and to be pivotally supported on the second end portion of the lid member; 
a cover member (102) configured to be positioned so as to be fixed relative to the case member, to have a plurality of recessed groove portions (unlabeled spaces between ribs 104; see para. [0082]) that mesh with the projecting tooth portions, and to be disposed backward of the lid member on the back side; and 
an urging member (60; see para. [0056]) configured to be disposed in the lid member and to urge the fin member, wherein, 
when the lid member changes between the half-opened position and the opened position, the projecting tooth portions of the fin 30member are in sliding contact with the recessed groove portions of the cover member by urging force of the urging member (explicitly stated in para. [0083]).  
Regarding claim 2, the urging member urges the fin member toward a neutral position at which an angle  of the fin member relative to the lid member is a predetermined angle that is not greater than 110o (see annotated Figure below, showing an angle substantially less than 90o).

    PNG
    media_image1.png
    460
    757
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547. The examiner can normally be reached M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES N SMALLEY/Examiner, Art Unit 3733